    Case 3:19-cv-02281-K Document 13 Filed 10/16/19              Page 1 of 1 PageID 51


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                             Plaintiff,
                                                          Civil Action No. 3:19-cv-02281
       vs.

MATCH GROUP, INC., a corporation,

                             Defendant.


                           DEFENDANT MATCH GROUP, INC.’S
                          CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Match Group, Inc. (“Match”)

makes the following disclosure. Match has no parent corporation. IAC/InterActiveCorp, a

publicly-held corporation, indirectly owns more than 10% of Match’s stock.

 Date: October 16, 2019                          By: /s/ Angela C. Zambrano
                                                    Angela C. Zambrano
                                                    State Bar No. 24003157
                                                    angela.zambrano@sidley.com
                                                    David Sillers
                                                    State Bar No. 24072341
                                                    dsillers@sidley.com
                                                    SIDLEY AUSTIN LLP
                                                    2021 McKinney Ave, Suite 2000
                                                    Dallas, TX 75201
                                                    Telephone: 214.981.3300
                                                    Fax: 214.981.3400

                                                    Chad S. Hummel (Pro Hac Pending)
                                                    chummel@sidley.com
                                                    SIDLEY AUSTIN LLP
                                                    1999 Avenue of the Stars, 17th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: 310.595.9500
                                                    Fax: 310.595.9501

                                                    Attorneys for Match Group, Inc.
